Citation Nr: 9923716	
Decision Date: 08/21/99    Archive Date: 08/26/99

DOCKET NO.  98-12 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, other than post traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from August 1969 to April 
1972.  

In rating decisions of May 1985, January 1986, and July 1986, 
the RO denied service connection for PTSD and any other 
psychiatric disorder.  The veteran disagreed with the denial 
of service connection for PTSD and limited his appeal to that 
issue.  In a decision of June 1987, the Board denied the 
veteran' appeal seeking service connection for PTSD.   In 
1996, the veteran again sought service connection for various 
psychiatric disorders, including PTSD.  While the case has 
been developed for appellate review and certified to the 
Board on the issue of entitlement to service connection for 
an acquired psychiatric disorder, based on the foregoing, the 
Board construes the actual issues to be those set out on the 
title page to properly reflect the prior adjudications by the 
RO and this Board.  The Board finds no prejudice to the 
veteran in proceeding for reasons that will be noted below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The veteran's claim for service connection for a 
psychiatric disorder other than PTSD was last denied by final 
rating action in July 1986.  

2.  Evidence received since the final unappealed July 1986 
rating decision, which denied a psychiatric disorder other 
than PTSD, does not bear directly or substantially upon the 
issues at hand, is essentially duplicative and cumulative, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  

3.  In a decision of June 1987, the Board denied entitlement 
to service connection for PTSD.  

4.  The evidence submitted to reopen the claim of service 
connection for PTSD includes medical evidence tending to show 
the current presence of PTSD.  This evidence bears directly 
and substantially upon the specific matter under 
consideration and must be considered in order to fairly 
decide the merits of the claim.  

5.  The veteran has been given adequate notice of the need to 
submit evidence to support his claim for service connection 
for PTSD and would not be prejudiced by the adjudication of 
this claim on a de novo basis at this time.  

6.  PTSD of service origin is not been demonstrated by the 
evidence of record.  


CONCLUSIONS OF LAW

1.  Evidence received since the July 1986 rating decision, 
wherein the RO denied entitlement to service connection for 
an acquired psychiatric disorder other than PTSD, is not new 
and material; the decision is final and the appellant's claim 
for that benefit has not been reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

2.  Evidence received since the June 1987 decision, wherein 
the Board denied entitlement to service connection for PTSD, 
is new and material and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156(a) (1998).  

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A § 1110 (West 1991); 38 C.F.R. § 3.304(f) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records are negative as to the presence of 
any acquired psychiatric disorder during the veteran's period 
of service that ended in 1972.  There is also no medical 
evidence showing the presence of any acquired psychiatric 
disorder during the first postservice year.  

VA psychiatric examination and psychological testing 
conducted in October 1985 were negative as to the presence of 
PTSD at that time, although examination did reveal the 
presence of a generalized anxiety disorder.  

The July 1986 rating action last denied the veteran's claim 
for service connection for a psychiatric disorder (other than 
PTSD) on the basis that such was not present during service 
or in the first postservice year and that a psychiatric 
disorder of service origin was not otherwise shown by the 
evidence of record.  The veteran was notified of this 
decision, but did not appeal.  

The veteran did appeal the denial of service connection for 
PTSD in the same July 1986 rating action.  Service connection 
for PTSD was denied by Board decision in June 1987 on the 
basis that the postservice presence of PTSD was not 
definitively established in the evidentiary record.  The VA 
evaluations in October 1985 had failed to show the presence 
of PTSD.  The record also failed to establish an adequate 
service stressor.  

In 1996, the veteran initiated his current claims and 
appeals.  In support of his claims, medical treatment records 
of the veteran from the 1980's and 1990's were added to the 
record.  However, this material referred to his treatment 
long after service for various psychiatric and personality 
disorders.  These records failed to relate any acquired 
psychiatric disorder to his period of service, which ended in 
1972.  One physician reported treating the veteran beginning 
in January 1996 for a complex diagnosis of PTSD, a 
generalized anxiety disorder, and a personality disorder.  He 
noted that from the limited time he had spent with the 
veteran he believed that the majority of his PTSD had 
resulted from a highly disturbed developmental history and to 
a lesser degree from his Vietnam experiences.  

The veteran underwent an exhaustive VA psychiatric 
examination in March 1996, which set out a detailed service 
and postservice history of the veteran's psychiatric status 
as well as a current mental status examination.  Following 
this examination, the examiner stated that it was his opinion 
the veteran did not suffer from PTSD, but rather suffers from 
alcoholism and recurrent bouts of anxiety and depression.  He 
noted that the full range of PTSD symptoms were not present.  
Pertinent diagnoses were alcohol dependence, in remission, a 
generalized anxiety disorder, a panic disorder, a recurrent 
major depressive disorder and a personality disorder.  

Two lay statements, including one from the veteran's spouse, 
were received in July 1996.  These statements point to the 
veteran's service in Vietnam and describe the veteran's post-
service symptomatology.  The veteran has also furnished his 
own statements setting out his belief that service connection 
should be granted for his psychiatric disorders.  

Attempts by the RO in 1997 and 1998 to obtain additional 
service medical records were unsuccessful. 
 
II.  Whether New and Material Evidence has been Submitted to 
Reopen the Previously Denied Claim for Service Connection for 
an Acquired Psychiatric Disorder other than PTSD

While this case was pending before the Board, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the U.S. Court of Appeals for Veterans Claims 
(Court)  decision in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), had "overstepped its judicial authority" by 
adopting a social security case law definition of "new and 
material evidence," rather than deferring to the 
"reasonable interpretation of an ambiguous statutory term 
established by [VA] regulation." Hodge, 155 F.3d at 1364.  
The Court of Appeals for the Federal Circuit further held 
that the Court's "legal analysis may impose a higher burden 
on the veteran before a disallowed claim is reopened" as to 
what constitutes "material evidence" Id. at 1363, and 
remanded the case for review under the Secretary's regulatory 
definition of "new and material evidence."

In Hodge, Court of Appeals for the Federal Circuit found that 
the definition of "new and material evidence" applied by 
the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it was not 
of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 'new' 
and 'probative' (iii) it is reasonably likely to 
change the outcome when viewed in light of all the 
evidence of record.

Hodge, 155 F.3d at 1359 (hereafter Colvin definition).   

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely impact the 
new evidence submitted will have on the outcome of 
the veteran's claim; it requires that 'there must 
be a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1361.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition was 
not to require the veteran to demonstrate that the 
new evidence would probably change the outcome of 
the claim; rather it emphasizes the importance of a 
complete record for evaluation of the veteran's 
claim.

Id. at 1363.

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge.  38 C.F.R. § 3.156(a) (1998) provides as follows:

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  However, for the purposes 
of establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992). 

Based on the evidentiary record, the RO, in its July 1986 
decision, determined that an acquired psychiatric disorder 
other than PTSD was not present in service.  While the 
veteran was shown to have a generalized anxiety disorder 
during his 1985 VA examination, this was not shown to have 
resulted from service.  Since the veteran was not shown to 
have an acquired psychiatric disorder of service origin, his 
claim was denied.  This rating decision was supported by the 
evidence of record, was not appealed, and became final.  

Since July 1986, the veteran has reiterated his contentions 
that his psychiatric disorder(s) are related to service.  In 
this regard, he has furnished medical records of his 
treatment for acquired psychiatric disorders beginning in the 
1980's and continuing thereafter.  However, there is nothing 
in these records that tends to relate any currently existing 
psychiatric disorder to service.  There has been no competent 
medical evidence or medical opinion presented by the veteran 
in support of his claim that there is a relationship between 
service and any currently existing psychiatric disorder.  The 
veteran's personal statements and the lay statements provided 
with respect to the etiology of his conditions have been 
considered, but as lay persons, their opinions are not 
competent to relate any currently existing psychiatric 
disorder to service or service incident.  Espiritu v. 
Derwinski, 2 Vet. App. 492, (1992).  

The veteran has supplied additional medical records 
indicating treatment for his psychiatric disability.  
However, in July 1986, the veteran had been diagnosed with a 
psychiatric disability.  Accordingly, medical records 
regarding continued treatment for a psychiatric disability 
would not support the reopening of the claim because such 
evidence is neither new nor material.  The fact that the 
veteran currently has a psychiatric disability is not in 
dispute.  The critical question is whether the veteran has 
presented new or material evidence warranting a reevaluation 
of the determination that the psychiatric disability is not 
the result of his active service.  Based on the evidence 
submitted by the veteran, which indicates treatment for a 
psychiatric disability years after his discharge from active 
service, without associating this psychiatric disability to 
active service, the Board must determine that this evidence 
is neither new nor material regarding this question.  
Accordingly, the request to reopen the previously denied 
claim of entitlement to service connection for a psychiatric 
disability remains denied.

III.  Whether New and Material Evidence has been Submitted to 
Reopen the Previously Denied Claim of Service Connection for 
PTSD

At the time of the Board decision in June 1987, it was noted 
that service medical records were negative for evidence of a 
chronic psychiatric disorder.  The veteran's personnel 
records confirmed that he served as a military policeman in 
the Republic of Vietnam while in service.  However, there was 
no evidence of any combat awards, though the veteran's unit 
was, apparently, involved in several campaigns and/or 
operations.  The veteran was also not found to have 
experienced an adequate stressor or stressors in service 
sufficient to precipitate the development of a post-traumatic 
stress disorder.  More importantly, it was concluded that the 
veteran did not, in fact, suffer from PTSD, as demonstrated 
by the October 1985 VA evaluations.  Consequently, there was 
no demonstrated PTSD for which service connection could be 
granted.  

Most of the evidence added to the record  since the Board's 
June 1987 decision, while in some respects "new" in the 
sense that it was not previously of record, is not material.  
However, the private physician's statement indicating the 
possible presence of a PTSD of service origin bears directly 
and substantially upon the specific matter under 
consideration.  As noted above, under Justus, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Accordingly, under guidance 
provided by the Court under Justus, the Board must find this 
evidence both new and material.  Consequently, the claim must 
be reopened.  

IV.  Prejudice Under Bernard v. Brown

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 
1 Vet. App. 178, 179-80 (1991).

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the veteran.  This 
issue was addressed by the Court in Sutton v. Brown, 9 Vet. 
App. 553 (1996).  In Sutton, the Court stated, in pertinent 
part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard, the Board must determine if the veteran has 
been given both adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and whether, if such notice has not been provided, 
the veteran has been prejudiced thereby.  Bernard, 4 Vet. 
App. at 393.  In this case, over several years, the veteran 
has been provided with the pertinent laws and regulations 
regarding service connection, the issue before the Board at 
this time.  He has been given the opportunity to review the 
evidence of record and submit arguments in support of his 
claims.  The RO developed the issue in this case as one of 
service connection and the veteran's arguments have focused 
squarely on the issue of service connection, not whether new 
and material evidence has been submitted.  Consequently, the 
Board finds that the veteran would not be prejudiced by the 
adjudication of his claim at this time.  Accordingly, there 
is no basis for an additional delay in the adjudication of 
this case and the Board will proceed with the adjudication of 
the claim of entitlement to service connection for PTSD on a 
de novo basis.

V.  Whether the Claim of Entitlement to Service Connection 
for PTSD is Well-Grounded

Under the Court's determinations in Elkins v. West, 12 Vet. 
App. 209 (1999) and Winters v. West, 12 Vet. App. 203 (1999), 
the three part analysis for reopening a final decision is as 
follows: the Board must first determine whether the veteran 
has presented new and material evidence (as noted above); if 
new and material evidence has been presented, immediately 
upon reopening the claim the Board must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopen is well grounded; and third, if 
the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim, but only after ensuring 
that the duty to assist has been fulfilled.  See 38 U.S.C.A. 
§§ 5107(a, b), 5108 (West 1991) and 38 C.F.R. § 3.156(a) 
(1998).

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that the veteran has 
received a diagnosis of PTSD from one physician.  With regard 
to the second prong of the Caluza analysis, the service 
medical records and immediate post service medical records 
are silent concerning PTSD, but PTSD need not be definitively 
shown during service in order for service connection to be 
granted.  The veteran has provided some evidentiary 
assertions concerning service stressors, which are partially 
supported by the private physician's opinion that the 
majority of his PTSD had resulted from a highly disturbed 
developmental history and to a lesser degree from his Vietnam 
experiences.  For the purpose of this decision, the Board 
will assume, without deciding, that the veteran's evidentiary 
assertions are sufficient to establish the second prong of a 
well-grounded claim, i.e., a disease or injury incurred or 
aggravated in service.  With respect to the third prong of 
the Caluza analysis, the referenced physician's statement 
also suggests a nexus between the diagnosed PTSD and service.  
While this opinion is, at best, speculative, for the limited 
purposes of determining whether the claim of entitlement to 
service connection is well grounded, evidence will be 
presumed to be true as required by the Court in Robinette v 
Brown, 8 Vet. App. 69, 77 (1995) and King v. Brown, 
5 Vet. App. 19, 21 (1993).  In light of the opinion of the 
physician, the Board must find the claim of entitlement to 
service connection for a stomach disability to be well 
grounded.  

VI.  The Duty to Assist

The next question before the Board is whether the VA has 
fulfilled its duty to assist the veteran.  The VA has a duty 
to assist the veteran in developing facts pertinent to a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103 and 3.159 (1998).  In this regard, the 
Board notes that in 1997 and 1998, the RO made unsuccessful 
attempts to obtain additional medical records.  Further, the 
RO assisted the veteran in obtaining the private postservice 
medical records referenced by him in his 1996 claim.  Thus, 
the record shows that the RO has made a concerted effort to 
obtain evidence which would support the veteran's claim and 
there is no indication that there are any available pertinent 
medical records that have not been obtained and added to the 
record.  

The Board has also considered whether obtaining a VA medical 
opinion or additional VA evaluation would be of benefit to 
the veteran in this case, however, for the reasons set out 
below, the Board has determined that such additional 
development is unwarranted. 



VII.  Entitlement to Service Connection for PTSD

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  Under the 
provisions for direct service connection for PTSD, 60 Fed. 
Reg. 32807-32808 (1999) (codified at 38 C.F.R. § 3.304(f)), 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(diagnosis of mental disorder); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 394 (1996).  The VA regulation was 
changed in June 1999 to conform to the Court's determination 
in Cohen v. Brown, 10 Vet. App. 128 (1997).  As the Cohen 
determination was in effect when the RO reviewed this case, 
the Board finds no prejudice to the veteran in proceeding 
with this case at this time.  See Bernard.

The record before the Board demonstrates that PTSD has been 
indicated.  The veteran has reported that he was exposed to 
stressful incidents in active service that resulted in PTSD.  
Some medical providers, though by no means all, appear to 
have accepted the veteran's account of his experiences as 
supporting a diagnosis of PTSD.  Notwithstanding, as stated 
by the Court, "[j]ust because a physician or other health 
professional accepted the appellant's description of his 
active service experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean the [Board is] 
required to grant service connection for post-traumatic 
stress disorder."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear 
that the Board is not required to accept an appellant's 
statements regarding his alleged symptoms, including 
nightmares, flashbacks, and other difficulties he associates 
with his active service, if the Board does not find the 
veteran's statements regarding his symptoms to be credible.  
The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The starting point for any determination with regard to PTSD 
is one or more "stressors."  The question of a "stressor" 
also bears upon credibility determinations, as certain 
veterans who "engaged in combat with the enemy" gain 
evidentiary presumptions.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d) (1998).  Under the controlling regulation, there 
must be credible supporting evidence that the claimed service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  The 
existence of a an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

The veteran contends that he has PTSD of service origin and 
has submitted lay and medical evidence to that effect.  This 
evidence must be weighed against the compelling facts that do 
not favor the award of service connection for this alleged 
disability:  

(1) Service records, which do not show 
the presence of a significant stressor 
during service.  

(2) The negative medical findings with 
respect to PTSD on VA psychological and 
psychiatric evaluations in 1985.  

(3) The overwhelming medical evidence, 
including a detailed VA psychiatric 
examination in March 1996, which fails to 
show the current presence of PTSD of 
service origin.  

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the veteran 
engaged in combat with the enemy.  The record in this case, 
based on a review of the veteran's service personnel records, 
the veteran's statements, and a review of all the evidence of 
record, would clearly support the conclusion that the veteran 
ever engaged in combat with the enemy. 

Where the record does not reflect evidence that the claimant 
engaged in combat with the enemy under 38 U.S.C.A. § 1154(b), 
his assertions, standing alone, can not as a matter of law 
provide evidence to establish that he "engaged in combat 
with the enemy" or that an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, as a matter of law, "credible supporting 
evidence that the claimed in[-]service event actually 
occurred" can not be provided by medical opinion based on 
post-service examination.  Moreau, 9 Vet. App. at 394-96.  
This means that other "credible supporting evidence from any 
source" must be provided.  Cohen, 10 Vet. App. at 147. 

In this case, service records or other credible supporting 
evidence does not verify the claimed stressors.  More 
importantly, the veteran has failed to provide information by 
which meaningful research could be performed that could 
verify his alleged stressors.  For example, while the veteran 
has indicated that he was shot at during guard duty, he has 
failed to indicate anyone who witnessed this event or could 
be contacted to confirm this event.  Simply stated, the Board 
can find no stressor that the veteran has alleged that could 
be confirmed by an independent source.  

Even if the Board were to assume that the veteran was exposed 
to combat, and then also assume that he was exposed to a 
stressor or stressors during his active service, the first 
(and only) marginal diagnosis of PTSD was reported in a March 
1996 letter by a private physician who began treating the 
veteran in January of that year.  He opined that PTSD may be 
part of the veteran's complex psychiatric problem, but even 
this physician did not conclude that this disability was of 
service origin, but rather that it was of developmental 
etiology and began before service.  He noted that from the 
limited time he had spent with the veteran he believed that 
the majority of his PTSD had resulted from a highly disturbed 
developmental history and to a lesser degree from his Vietnam 
experiences.  Consequently, regarding the critical issue of 
whether the veteran suffers from PTSD of service origin, the 
undersigned is of the opinion that this medical 
determination, as a whole, is entitled to limited probative 
weight.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  A review of the 
record shows that all other examiners of the veteran over the 
years, both private and VA, have not found sufficient 
symptomatology to render a diagnosis of PTSD.  The most 
recent VA examiner, who had the opportunity to review the 
claims folder in association with his psychiatric examination 
of the veteran in late March 1996, specifically found that 
PTSD was not present.  This examiner provides a compelling 
rational for his opinions.  In the opinion of the Board, this 
determination is entitled to great probative weight.

The veteran's recent statements and the lay statements 
submitted in support of his claim have also been considered; 
however, they do not represent competent medical evidence 
sufficient to establish the presence of PTSD.  See Espiritu.  

The Board has noted both the medical evidence that supports 
the veteran's claim, as well as the medical evidence that 
does not support the veteran's claim.  In light of this 
evidence, the Board has carefully the doctrine of reasonable 
doubt.  As the Court has written:  

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

The one diagnosis of PTSD of record is based on a history 
furnished by the veteran and not on a review of the veteran's 
actual records.  It is also based on a limited evaluation of 
the veteran, as stated by the examiner himself.  The 
physician's opinion that the veteran has PTSD is not only 
unsupported historically, but it is also contrary to the 
overwhelming medical evidence of record.  Since the 
overwhelming medical evidence of record shows that the 
veteran does not have PTSD of service origin, and this 
evidence provides a superior analysis for these views, there 
is no need for further development, such as the confirmation 
of alleged stressors.  Even if the stressors were confirmed, 
in light of the finding that the veteran does not have PTSD, 
such confirmation would not support the veteran's claim.  
Accordingly, in this case, for reasons cited above, the 
preponderance of the evidence is against the claim.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder other than PTSD, the benefit sought on 
appeal is denied.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.  

Service connection for PTSD is denied.  


		
	John J. Crowley
	Member, Board of Veterans' Appeals



 

